Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about September 26, 2006, which, insofar as appealed from, dismissed the petition seeking modification of a prior order of custody and visitation for lack of jurisdiction, unanimously affirmed, without costs.
The court properly dismissed the petition on the ground that it lacked jurisdiction over this custody matter. The evidence establishes that in 2001, the subject child’s father, who resided in North Carolina, was awarded custody, and that in 2002, the child was placed with a paternal aunt in Georgia where he goes to school and has his special needs attended to by his aunt, a special education teacher. It is apparent that the child does not have a significant connection to New York, and that “substantial evidence is no longer available in this state concerning the child’s care, protection, training, and personal relationships” *502(Domestic Relations Law § 76-a [1] [a]; see Matter of Zippo v Zippo, 41 AD3d 915 [2007]). That petitioner continues to reside in New York does not require a different conclusion (see Matter of King v King, 15 AD3d 999, 1001 [2005]). Concur—Saxe, J.P., Gonzalez, Nardelli and McGuire, JJ.